Citation Nr: 0830938	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  06-03 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lower back.

2.  Entitlement to service connection for degenerative joint 
disease of the left hip.

3.  Entitlement to service connection for degenerative joint 
disease of the left knee.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from November 1947 through 
January 1948, and October 1952 through April 1953.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The veteran filed a motion to advance his appeal on the 
Board's docket. That motion was granted in August 2008.  38 
U.S.C.A. § 7107 (West 2002 & Supp. 2005); 
38 C.F.R. § 20.900(c) (2007). The case is now before the 
Board for appellate review.

The Board notes that the appeals for the issues of 
entitlement to service connection for a chronic stomach 
condition and entitlement to service connection for a chronic 
disability manifested by loss of feeling of the left leg were 
perfected, but the veteran has withdrawn those issues from 
his appeal.  See July 2008 statement.


FINDINGS OF FACT

1.  Service records and lay statements establish that the 
veteran was hospitalized from mid-October 1952 through late 
November 1952 following a fall from a truck in service.

2.  The record contains competent medical evidence that the 
veteran has current degenerative joint disease of the lower 
back, left hip and left knee, which was caused by the in-
service fall from a truck.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the lower back was incurred 
in active service.  
38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).

2.  Degenerative joint disease of the left hip was incurred 
in active service.  
38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).

3.  Degenerative joint disease of the left knee was incurred 
in active service.  
38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to establish service connection for 
degenerative joint disease of the low back, left hip and left 
knee.  He contends that while in service, he was injured when 
while loading a supply truck, the load shifted pushing him 
off of the truck and onto the ground.  See Board hearing 
transcript at page 3.  The veteran's argument is that his 
current back, hip and knee disabilities were caused by this 
in-service fall.

For service connection, the record must contain (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury. In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service. 
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a). See also 
Pond v. West, 
12 Vet. App. 341, 346 (1999).

The veteran's private treating physicians have submitted 
several statements confirming his current diagnosis of 
degenerative joint disease of the lumbar spine, left hip and 
left knee.  See March 2007 statements from Drs. Holbrook and 
Munn.  The RO conceded the existence of these current 
disabilities in the September 2005 rating decisions.  The 
question in this case is whether the veteran's current 
disabilities are associated with any incident during his 
active service.

In this case, the veteran's service medical records are 
unavailable as they were apparently destroyed in the 1973 
National Personnel Record Center fire in St. Louis, Missouri. 
Because the veteran's service medical records were destroyed, 
VA has a heightened duty to consider the applicability of the 
benefit of the doubt, to assist the veteran in developing the 
claim, and to evaluate and discuss the evidence favorable to 
the veteran. See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Again, the veteran contends that he fell off of a supply 
truck in service.  See hearing transcript at page 3.  He 
claims that he was taken to the base hospital at Fort Jackson 
and admitted for treatment for three to four weeks.  Id. at 
pages 4-5.  The Board has closely examined the records that 
are a part of the claims folder.  Morning reports from the 
veteran's command at Fort Jackson do show that on October 15, 
1952, he was absent from the command and in the hospital.  
There is no indication in these documents of the reason for 
hospitalization.  However, the veteran's spouse submitted a 
statement in June 2008 in which she set forth her personal 
recollection that the veteran told her at the time of his 
hospitalization that he had fallen off of the back of a 
truck.  The Board finds no reason to question the credibility 
of the veteran's spouse's statement.  There is also a 
photocopy of a letter in the claims folder from the veteran 
to his wife, postmarked November 24, 1952, which makes clear 
that the veteran was in the hospital at that time.  The 
veteran clearly stated "I am still in the hospital."  When 
read collectively, these records show that the veteran was 
hospitalized from mid-October 1952 through late November 1952 
following a fall from a truck in service.  The question then 
becomes whether the veteran's currently diagnosed 
degenerative joint disease of the lower back, left hip, and 
left knee, were incurred as a result of the in-service fall 
from a truck.

In December 2004, a report from Dr. Russell shows that the 
veteran had crepitus in the left knee, decreased range of 
motion of the left hip, and significant tenderness along the 
left SI joint on his back.  The doctor diagnosed 
"arthralgias consistent with DJD" and noted the veteran's 
reported history of an army injury on the left knee and 
side."  Also, a February 2005 statement from Dr. Holbrook 
notes that the veteran has degenerative joint disease of the 
left knee and hip, and chronic back pain "from an injury in 
the Army many years ago."  The Board notes that these 
statements were made several months prior to the veteran's 
May 2005 service-connection claim.

In March 2007, Doctors Munn and Holbrook, two physicians from 
the same clinic, submitted a statement that they both signed 
agreeing that the veteran currently "suffers from 
degenerative joint disease in the lower back, left hip, and 
left knee" and that "his condition is most certainly 
related to his injury when he was in the army."

Thus, the record contains evidence establishing that the 
veteran was hospitalized during active service following a 
fall from a truck, along with several opinions from competent 
medical professionals, who happen to be the veteran's 
treating physicians, that indicate that the current 
degenerative joint disease of the lower back, left hip, and 
left knee is related to that in-service fall from a truck.  
This body of evidence meets the requirements for service 
connection under 38 C.F.R. § 3.303(a).  There is evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service. 
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a). See also 
Pond v. West, 
12 Vet. App. 341, 346 (1999).  The veteran's claims are, 
therefore, granted.

In this case, the Board is granting in full the benefits 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.





ORDER

Entitlement to service connection for degenerative joint 
disease of the lower back is granted.

Entitlement to service connection for degenerative joint 
disease of the left hip is granted.

Entitlement to service connection for degenerative joint 
disease of the left knee is granted.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


